DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks/Arguments
The Applicant’s arguments and remarks received August 26, 2022  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the 07/07/2022 Final Rejection are accordingly withdrawn. 
The terminal disclaimer filed 08/26/2022 has been reviewed and entered.

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior artUS20170040579A1 (Guen) and further in view of US20190006639A1 (Ito) does not disclose or suggest the claimed:
A cap assembly for a secondary battery, comprising: a cap plate comprising a main portion and a convex portion, wherein the main portion comprises a first surface and a second surface that are disposed opposite to each other in a thickness direction of the main portion and an electrode lead-out hole passing through the first surface and the second surface; an electrode terminal connecting to the main portion and covering the electrode lead-out hole, wherein the electrode terminal comprises an extension portion that extends beyond a hole wall of the electrode lead-out hole in a radial direction of the electrode lead-out hole, the extension portion extends in a circumferential direction of the electrode lead-out hole to form a ring structure, and the extension portion is arranged on a side of the first surface away from the second surface; a sealing ring which is at least partially disposed between the extension portion and the main portion to seal the electrode lead-out hole, and a fixing component, wherein the electrode terminal is connected to the cap plate through the fixing component, wherein the convex portion is disposed on the second surface and around the electrode lead-out hole, a top surface of the convex portion extends out of the second surface, and the convex portion has a thickness of 0.01 mm to 2 mm, wherein the fixing component is welded to the cap plate and forms a welding zone, and along the radial direction, the convex portion exceeds the welding zone or the convex portion is flush with an outermost boundary of the welding zone.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729